Citation Nr: 1639543	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-04 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for a left knee disability, currently rated as 20 percent disabling prior to October 22, 2013, and 50 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1981 to February 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009, rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in October 2010.  The RO issued a statement of the case (SOC) in December 2010.  The Veteran subsequently perfected his appeal with a VA Form 9 in February 2011.  In February 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In May 2014, the Board remanded the Veteran's claim for entitlement to an increased rating for a left knee disability, and entitlement to service connection for a right knee disability for further development.  In January 2015 the RO granted service connection for a right knee disability, therefore this issue is no longer before the Board.  

In its January 2015 rating decision, the RO increased the rating for the Veteran's service-connected left knee disability from 20 percent, to 50 percent, effective October 22, 2013.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

A SSOC was issued in January 2015, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In October 2013, the Veteran underwent a VA examination, and in July 2014, an addendum opinion was rendered.  

In September 2016, the Veteran's representative submitted an Informal Hearing Presentation (IHP).  In the IHP, the representative expressed that the Veteran's knee had worsened since the October 2013, examination.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

In addition, the Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, __ Vet. App. __, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The October 2013 examination, and July 2014 addendum opinion, do not comply with Correia.  

Accordingly, the Veteran must be afforded a new VA joints examination.   

Under 38 C.F.R. § 3.159(c)(2), efforts to obtain federal records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all ongoing VA treatment records.  All efforts to obtain VA records should be fully documented.  The federal facility must provide a negative response if records are not available, and notice to the Veteran of the inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected residuals, left meniscus, with degenerative changes of the left knee.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

(a) Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the left knee cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so

3. After the development requested above has been completed, and after any additional development that is deemed appropriate, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

















	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




